The writ of error in this case was sued out from the same judgment which was affirmed by us on appeal in cause number 3103 on the 21st of last December, and in which a motion for a rehearing was overruled on the 18th of this month. As the motion to consolidate this case with the one referred to was not filed until that cause was decided, such motion comes too late for us to act upon it; and, as the judgment sought to be revised was affirmed as before stated, both the writ of error and motion to consolidate will be dismissed, without prejudice to defendant in error's right to pursue any remedy he may have on the supersedeas bond filed by plaintiff in error in this cause.
Dismissed.
Writ of error refused.